Citation Nr: 0622536	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 28, 
1999, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to September 
1974 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to an increased evaluation for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received by VA on February 5, 1993.  The RO denied 
service connection in a June 1993 rating decision.  The 
veteran appealed this decision and the Board denied service 
connection in a September 1998 decision.  In the same 
decision, the Board remanded the then-separate issue of 
entitlement to service connection for another psychiatric 
disorder.  The veteran did not continue the appeals process.  

2.  The veteran's reopened claim for service connection for 
PTSD was received by VA on May 28, 1999.  The RO did not 
issue a formal rating decision.  Instead, it considered the 
evidence and appended the issue of service connection for 
PTSD to the remanded claim for other psychiatric disorder, as 
shown in the February 2003 supplemental statement of the case 
(SSOC).  

3.  The Board granted service connection for PTSD in April 
2003.  The RO assigned a 30 percent evaluation and an 
effective date of May 28, 1999 in a June 2003 rating 
decision.  



CONCLUSION OF LAW

The criteria for an effective date earlier than May 28, 1999, 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in July 1991 and filed his first 
claim for service connection for PTSD in February 1993, more 
than one year after leaving service.  In a June 1993 rating 
decision, the RO denied service connection.  The veteran 
appealed the rating decision, and in a September 1998 
decision, the Board denied service connection for PTSD and 
remanded the issue of service connection for another 
psychiatric disorder.  The veteran did not continue the 
appeals process to the U.S. Court of Appeals for Veterans 
Claims (Court).  

On May 28, 1999, the veteran reopened his claim for PTSD and 
submitted additional evidence.  As discussed above, the RO 
combined the reopened claim for PTSD with the remanded claim 
for service connection for anther psychiatrist disorder.  

In an April 2003 decision, the Board found that new and 
material evidence had been submitted and granted service 
connection for PTSD.  In a June 2003 rating decision, the RO 
granted a 30 percent evaluation with an effective date of May 
28, 1999, the date the reopened claim was received.  

The Board does not dispute the fact that the veteran had PTSD 
prior to the time he filed his claim in May 1999.  This is 
not the issue.  Under the applicable law, service connection 
for PTSD may be no earlier than May 28, 1999, the date VA 
received the claim to reopen.  The RO has assigned May 28, 
1999, as the effective date for service connection for PTSD 
based on this claim to reopen, and there is no legal 
entitlement to an earlier effective date prior to the time 
the veteran filed the claim.  

It is important for the veteran to understand that the grant 
of service connection for PTSD by the Board in April 2003 was 
clearly based on evidence that did not exist in September 
1998.  The fact that the Board granted service connection for 
PTSD in April 2003 based on new and material evidence does 
not provide a basis to grant service connection for PTSD 
based on the first time the veteran filed this claim.  The 
evidence that was before the Board in September 1998 did not 
provide a basis to grant this claim at that time.

To make the grant of an earlier effective date for the 
veteran's PTSD, the Board would have to find that there was 
CUE in the prior Board decision.  The veteran has not raised 
the issue of CUE in the prior Board decision.  As a result, 
the issue of CUE in the prior action is not before the Board 
at this time, nor is the issue found to be inextricably 
intertwined with the issue before the Board today.  

It is important for the veteran to understand that even if 
CUE is raised, an attack on improper procedure, such as VA's 
fulfillment of the duty to assist, cannot be the basis of 
CUE.  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in July 2003 and January 2004, as well as information 
provided in the June 2004 statement of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the June 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error. 

The Board observes that the July 2003 and January 2004 VCAA 
letters specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Pelegrini, 18 
Vet. App. at 120-21.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

The criteria for an effective date earlier than May 28, 1999, 
for service connection for PTSD have not been met.  


REMAND

The Board must note that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  This duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  

The veteran's representative has requested a new examination 
be undertaken.  In this case, the veteran last underwent a VA 
mental disorders examination in October 2002, nearly four 
years ago, and the veteran appears to contend that the 
disability has worsened.   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was provided with notice regarding how an 
effective date would be assigned, but was not provided with 
notice regarding how a disability rating would be assigned 
should the claim be granted.  As this question is involved in 
the present appeal, the veteran should be provided with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that informs the veteran that a disability rating 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of his 
service-connected PTSD.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  The claims folder must be 
made available for the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examiner is asked to identify and 
describe any current PTSD symptomatology.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


